UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1803



APRIL G. CORDELL,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner of Social
Security,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Dennis L. Howell,
Magistrate Judge. (1:05-cv-00281)


Submitted:   January 31, 2007           Decided:     February 14, 2007


Before WILKINSON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


V. Lamar Gudger, III, GUDGER & GUDGER, P.A., Asheville, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, Robert J. Triba, Chief Regional Counsel, Kavonne L.
Mayeski, Special Assistant United States Attorney, Boston,
Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            April G. Cordell appeals the magistrate judge’s order*

affirming     the   Commissioner’s      denial    of   disability   insurance

benefits and supplemental security income.               We must uphold the

decision    to   deny   benefits   if    the     decision   is   supported   by

substantial evidence and the correct law was applied.                  See 42

U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.

1996).   We have thoroughly reviewed the administrative record and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the magistrate judge. See Cordell v. Barnhart, No. 1:05-

cv-00281 (W.D.N.C. May 19, 2006).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




     *
      The parties consented to jurisdiction of the magistrate judge
pursuant to 28 U.S.C. § 636(c) (2000).

                                     - 2 -